Case 5:18-cv-02439-AB-SHK Document 18 Filed 01/22/19 Page 1 of 1 Page ID #:80



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   JAMES RUTHERFORD, an individual,          Case No.: 5:18-cv-02439-AB-SHK
12             Plaintiff,                      ORDER GRANTING LEAVE TO
                                               FILE FIRST AMENDED
13                                             COMPLAINT
     v.
14

15
     RED LION INN AND SUITES, a
16   business of unknown form; REST
17
     BEST, LLC, a California limited
     liability company; and DOES 1-10,
18   inclusive,
19               Defendants.

20
           Upon considering the joint stipulation to file a First Amended Complaint:
21
           IT IS HEREBY ORDERED THAT Plaintiff is granted leave to file a First
22
     Amended Complaint within 3 days of the issuance of this order.
23

24

25 DATED: January 22, 2019 __              ___________________________________
26                                          Honorable André Birotte Jr.
                                            United States District Court
27

28

                                               1
                                      [PROPOSED] ORDER
